Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (JPH 05294849 A, published on November 9, 1993, cited in IDS) (“Sato” hereunder). 
Sato discloses a method of forming a fibrin hydrogel comprising, providing a fibrin hydrogel, cutting the fibrin hydrogel into fractions of 1 mm3; adding acetic acid to the composition to prevent cross-linking of the fractions; and combining the fibrin hydrogel fractions into a unitary hydrogel composition in a neutral solution. 

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (CN 103100112, published on May 15, 2013, cited in IDS) (“Zhang” hereunder). 
Sato discloses a method of forming fibrin hydrogel composition comprising, providing a fibrin hydrogel comprising fibrin, cutting the fibrin hydrogel into fraction of 0.125 mm3; and recombining the fibrin hydrogel fractions into a cohesive mass (double membrane structure graft material) with bone marrow mesenchymal cells.  

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (CN 101221186 A, published on July 16, 2008, cited in IDS) (“Huang” hereunder). 
Huang teaches a method of making a fibrin hydrogel, the method steps comprising mixing fibrinogen, bovin serum albumin or bovine trypsinase, calcium chloride solution and thrombin to provide fibrin, and chopping the fibrin hydrogel into small fractions and washing the fibrin hydrogel fraction with water.  Washing the gel with water necessarily involves the step of adding an aqueous liquid as required in claim 3; the washing step necessarily would result in reducing the concentration of the hydrogel-forming salt below the threshold concentration required form a fibrin hydrogel.  See instant claims 5 and 6.  Regarding claim 7, calcium salt is used in prior art. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-3 and 5-7 as above, and further in view of Rapp (US 6486377 B2, published on November 26, 2002, cited in IDS).
Haung fails to teach the additives as disclosed in present claim 8. 
Rapp teaches flexible wound dressing based on fibrin; the reference teaches that glycerol is added to fibrin solution to improve the elasticity and strength of the finished fibrin product in the form of flexible fibrin web.  See col. 4, lines 16-38. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the present application to modify the teachings of Huang and incorporate to the fibrin hydrogel composition a plasticizer such as glycerol as motivated by Rapp; the skilled artisan would have been motivated to do so with a reasonable expectation of success, as both references are directed to fibrin gel useful for wound treatment, and Rapp teaches that addition of glycerol to fibrin solution improves the flexibility and strength of the finished product.  

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1-3 and 5-7 as above, and further in view of Kawase et al. (US 20130310815 A1, published on November 21, 2013) (“Kawase” hereunder). 
Huang fails to disclose the process of present claim 9. 
Kawase teaches a method of thinly rolling fibrin gel without damaging the gel.  The reference teaches a method of compressing fibrin gel by using a rolling device having a concave portion and a convex portion corresponding to the concave portion.  The reference teaches that the compressing the fibrin gel increases the density of the gel and improves the healing effect.  See [0037].   
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date to modify the teachings of Huang and make thinly rolled gel product as motivated by Kawase. The skilled artisan would have been motivated to do so, as both references teaches methods of making fibrin hydrogel for used for wound treatment, and Kawase teaches that thinly compressed form of fibrin gel has a greater density of wound-healing components. Since both references are directed to making fibrin gel for wound treatment, the skilled artisan would have had a reasonable expectation of successfully producing fibrin hydrogel products with improved efficacy by wound healing by combining the teachings of the references. 
Regarding claims 10, 13, the rolling device in Kawase comprises substrate portions made of ABS resin, polyethylene, styrene, etc.  See {0042].  
Regarding claims 11, 13-16, Kawase teaches that the fibrin-gel is placed on the accommodating concave part of the device, and the gel is pressed with the pressing convex part. See example 3.  The reference teaches that excessive water is drained.  
Regarding claim 12, Kawase teaches that a nonslip surface can be formed at a portion of the accommodating concave part or the pressing convex part; the reference teaches that the surface with a cross-sectional shape of continuous asperities or waves, many projections a surface perforated with many pinholes, etc.  See [0070].  Such surface would obviously create discontinuous coating of the fibrin gel on the surface. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/           Primary Examiner, Art Unit 1617